DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of species “A”, Figs. 1-5, in the reply filed on 5/11/2020 is acknowledged.
Claims 9-12, 17-19, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2020.
THE ELECTION IS MADE FINAL.
The withdrawn claims have been canceled by the applicant.
Claim interpretation
The limitation “virtual axis” has been interpreted per the disclosure as: “the virtual axis may coincide with a housing axis of the filter housing, an installation/removal axis of the hollow filter element (16) into/ out of the first housing section and/or second housing section, a connection axis of the first housing section with the second housing section and/or an element axis of the hollow filter element (16), or be identical to it/them.” (see specification at page 6, last paragraph).
Specification
The amendment to the specification filed on 3/15/2022 is objected to as it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the disclosed invention.
The proposed amendment includes the language “The carrier ring 56 having a radially outer circumference arranged on the axially outer face of the cover-side end plate 36.” There is no basis for the proposed subject matter in the specification as filed.
A review of the drawings and the specification does not support the “The carrier ring 56 having a radially outer circumference arranged on the axially outer face of the cover-side end plate 36”; because it is the valve seat 58, which has “a radially outer circumference arranged on the axially outer face of the cover-side end plate 36”
The incorporation of the valve seat 58 in the carrier ring 56 in another disclosed embodiment is insufficient to convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed the newly added subject matter in light of the teaching of the preferred embodiments of Figs. 1-5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 28-29, 2-6, 13-15, and 23-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 28 & 29, the limitation “an axial end of the support tube having a carrier ring forming a valve seat, the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” in limitation 3, lines 2-5, lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
The written description does not disclose where “an axial end of the support tube having a carrier ring forming a valve seat, the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate”. The valve seat is disclosed to be located in the vicinity of the endplate (see specification at page 20, lines 1-8 “The carrier ring 56 having the filter element-associated retention/carrier parts 54 is located in the vicinity of the cover-side end plate 36 in the element interior space 38. The carrier ring 56 having the filter element-associated retention/carrier parts 54 is accessible from the exterior through the opening of the cover-side end plate 36. The carrier ring 56, and with it the filter element-associated retention/carrier parts 54, are integrally formed on the support tube 42 of the filter element 24 and in a non-destruction-free-separation manner. The carrier ring 56 also forms a filter element-associated valve seat 58 for the bypass valve 32.”); or “separate from the carrier ring and the support tube” (see Figs. 1-5: carrier ring 56, support tube 42, endplate 36, & valve seat 58).
As such, the claim limitation “the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate”, particularly “the carrier ring” both being “received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” and “forming a valve seat” (added in the amendment filed on 3/24/2022) is new matter.
Regarding claims 28 & 29, the limitation “the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
The written description does not disclose where the carrier ring of the support tube is arranged on the end plate. The carrier ring is disclosed to be located in the vicinity of the endplate (see specification at page 20, lines 1-8 “The carrier ring 56 having the filter element-associated retention/carrier parts 54 is located in the vicinity of the cover-side end plate 36 in the element interior space 38. The carrier ring 56 having the filter element-associated retention/carrier parts 54 is accessible from the exterior through the opening of the cover-side end plate 36. The carrier ring 56, and with it the filter element-associated retention/carrier parts 54, are integrally formed on the support tube 42 of the filter element 24 and in a non-destruction-free-separation manner. The carrier ring 56 also forms a filter element-associated valve seat 58 for the bypass valve 32.”; see also Figs. 1-5: carrier ring 56, support tube 42, endplate 36, & valve seat 58); while the carrier ring is disclosed as further comprising a valve seat, the only structural element disclosed to be “received into an interior of the coaxial though opening and extending through the coaxial through opening of the end plate” is a valve seat (see Figs. 1-5, valve seat 58) which is not an integral part of the carrier ring (56).
As such, the claim limitation “the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” (added in the amendment filed on 3/24/2022) is new matter.
Regarding claims 28 & 29, the limitation “the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” lacks support in the original disclosure and therefore constitutes new matter.
The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
While the written description includes a description of the genus of “a valve seat (58) received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” and the genus of “a valve seat integral to the carrier ring”; the written description as filed does not support the narrowing of the claims to the particular species of a “the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” used in claim 28. MPEP § 2163.05.II.¶2.
As such, the new limitations of “the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate” are rejected for containing new subject matter which was not described in the written specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 28 & 29, the limitation “a carrier ring having a radially outer circumference arranged on an axially outer face of the end plate” in limitation 6, lines 1-2, lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
The written description does not disclose where the carrier ring of the support tube is arranged on the end plate; rather the carrier ring is disclosed as being located in the vicinity of the endplate (see specification at page 20, lines 1-8 “The carrier ring 56 having the filter element-associated retention/carrier parts 54 is located in the vicinity of the cover-side end plate 36 in the element interior space 38. The carrier ring 56 having the filter element-associated retention/carrier parts 54 is accessible from the exterior through the opening of the cover-side end plate 36. The carrier ring 56, and with it the filter element- associated retention/carrier parts 54, are integrally formed on the support tube 42 of the filter element 24 and in a non-destruction-free-separation manner. The carrier ring 56 also forms a filter element-associated valve seat 58 for the bypass valve 32.”; see also Figs. 1-5: carrier ring 56, support tube 42, endplate 36, & valve seat 58).
While the carrier ring is disclosed as further comprising a valve seat, the only structural element disclosed to be “received into an interior of the coaxial though opening and extending through the coaxial through opening of the end plate” is a valve seat (see Figs. 1-5, valve seat 58) which is not an integral part of the carrier ring (56).
As such, the claim limitation “a carrier ring integrally formed with the support tube and having a radially outer circumference arranged on an axially outer face of the end plate” (added in the amendment filed on 03/24/2022) is new matter.
Regarding claims 28 & 29, the limitation “the carrier ring having a radially outer circumference arranged on an axially outer face of the end plate” lacks support in the original disclosure and therefore constitutes new matter.
The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
While the written description includes a description of the genus of “a valve seat (58) having a radially outer circumference arranged on an axially outer face of the end plate” and the genus of “a valve seat integral to the carrier ring”; the written description as filed does not support the narrowing of the claims to the particular species of a “the carrier ring having a radially outer circumference arranged on an axially outer face of the end plate” used in claim 26. MPEP § 2163.05.II.¶2.
As such, the new limitations of “the carrier ring having a radially outer circumference arranged on an axially outer face of the end plate” are rejected for containing new subject matter which was not described in the written specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28, 2-6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20170209821 by ALLOTT et. al.; in further view of US Patent No. 6488845 to NEUFELD et. al.
Regarding claim(s) 28, ALLOTT teaches hollow filter element (16) of a fluid filter (see Title) configured to be exchangeably arranged in a filter housing (10) of the fluid filter, wherein the filter housing has a first housing section (14) and a second housing section (18) (see ¶ [0028] “first housing 14 and second housing 18 are configured to be coupled to one another and contain filter element 16”),
the hollow filter element (16) comprising:
an annular filter medium (50) surrounding a hollow interior (32) of the hollow filter element (16);
an end plate (42) arranged at a first end (28) face of the hollow filter element (16) (see ¶ [0032] “Exemplary filter element 16 also includes a first end cap 42 associated with first end 28 of tubular element 26.”),
the end plate (42) arranged at, fixed onto and covering a first axial end (28) face of the annular filter medium (50) (see ¶ [0032] “First end cap 42 may define a first end cap opening 44 configured to provide flow communication through first end 28 of tubular element 26. For example, first end cap 42 may include an annular wall 45 orthogonal (e.g., perpendicular) with respect to longitudinal axis X of tubular element 26 and coupled to first end 28 of tubular element 26.”; and ¶ [0033] “Exemplary filter element 16 also includes filter media 50 provided around tubular element 26 and between first and second end caps 42 and 46.”),
the end plate (42) is ring-shaped (45) (see ¶ [0032] “first end cap 42 may include an annular wall 45 orthogonal (e.g., perpendicular) with respect to longitudinal axis X of tubular element 26 and coupled to first end 28 of tubular element 26.”) and
has a coaxial (see Fig. 12, axis “X”) through opening (44) which opens into the hollow interior (32) of the hollow filter element (16) (see ¶ [0032] “First end cap 42 may define a first end cap opening 44 configured to provide flow communication through first end 28 of tubular element 26. For example, first end cap 42 may include an annular wall 45 orthogonal (e.g., perpendicular) with respect to longitudinal axis X of tubular element 26 and coupled to first end 28 of tubular element 26. Annular wall 45 may define first end cap opening 44.”; and ¶ [0009] “the first end cap defines a first end cap opening configured to provide flow communication through the first end of the tubular element”);
a support tube (26) arranged in and extending through the hollow interior (32) of the hollow filter element (16)) (see ¶ [0030] “filter element 16 includes a tubular element 26 extending along a longitudinal axis X between a first end 28 and a second end 30 and defining an internal space 32.”);
an axial end (28) of the support tube (26) having a carrier ring (see Fig. 12, annotated below) forming a valve seat (see Fig. 12, the vertical and horizontal surface of the end cap (22) at opening (44) and/or the circumference at 44 reads on the claimed valve seat),
the valve seat (circumference of 44) having an central opening (44) which opens into the hollow interior (32) of the hollow filter element (16) (see Fig. 12);
at least one filter element-associated retention/carrier device (see Figs. 12 & 14) of a retention/carrier system for retaining and/or carrying the hollow filter element (16) in the first housing section (14) of the filter housing (10) at least during installation and/or removal of the hollow filter element (16) in or from the second housing section (18) of the filter housing (10) (see ¶ [0058] “the service technician is able to remove filter element 16 by holding first housing 14 as a result of first housing 14 being coupled to filter element 16.”);
the at least one filter element-associated retention/carrier device (see Figs. 12 & 14) comprising:
the support tube (28) further comprising:
the carrier ring (Fig. 12, annotated below) is annular forming the valve seat (circumference of 44) (see Fig. 12);
the carrier ring (see Fig. 12, annotated below) projecting into the hollow interior (32) of the hollow filter element (16) through the coaxial through opening (44) of the end plate (42) (see Fig. 12, annotated below);
at least one filter element-associated retention/carrier part (104) each integrally formed with the support tube (26) and arranged within an interior of the support tube (26) (see ¶ [0044] “retainer element 34 is associated with (e.g., is part of) first end 28 of tubular element 26, as shown in FIG. 8.”; “is part of” reads on the claimed limitation of “integrally formed”);
the at least one filter element-associated retention/carrier part (104) each integrally formed with the support tube (26) and arranged within an interior of the support tube (26) (see Fig. 12),
the at least one filter element-associated retention/carrier part (104) formed on a radially inner circumference of the carrier ring (see Fig. 12, annotated below) of the support tube (26),
the support tube (26) and the at least one filter element-associated retention/carrier part (104) arranged in the hollow interior (32) of the hollow filter element (16) (see Fig. 12),
the at least one filter element-associated retention/carrier part (104) projecting radially inwardly from the carrier ring (see Fig. 12, annotated below);
wherein the at least one filter element-associated retention/carrier part (104) extends circumferentially over at least a portion of the radially inner circumference of the carrier ring (see Fig. 12, annotated below) in the hollow interior (32) of the hollow filter element (16) (see Fig. 14);
wherein the at least one filter element-associated retention/carrier device (see Figs. 12 & 14) is configured to retaining and/or carrying the hollow filter element (16) in the first housing section (14) of the filter housing (10) at least during installation and/or removal of the hollow filter element (16) in or from the second housing section (18) of the filter housing (10) (see ¶ [0058] “the service technician is able to remove filter element 16 by holding first housing 14 as a result of first housing 14 being coupled to filter element 16.”);
wherein the hollow filter element (16) is configured to be joined with or separated from the first housing section (14) and/or the second housing section (18) by a rotational and/or insertion movement relative to a virtual axis, the virtual axis arranged concentric to the annular filter medium (50) and extending through the hollow interior (32) of the hollow filter element (16) from the first axial end (28) to a second axial end (30) of the annular filter medium (50) (see Fig. 11) (see ¶ [0044] “retainer barrier 104 includes an internal face 106 facing toward second end 30 of tubular element 26, and exemplary internal face 106 includes four substantially sector-shaped raised surfaces 108 separated from one another by four substantially sector-shaped recessed surfaces 110.”);
wherein the at least one filter element-associated retention/carrier device (see Figs. 12 & 14) comprises, circumferentially adjacent to the at least one filter housing-associated retention/carrier part (102) relative to the virtual axis, one or more through holes (96, 98, & 100) extending circumferentially relative to the virtual axis and configured to enable at least one filter housing-associated retention/carrier part (102) of at least one filter housing-associated retention/carrier device (86) of the retention/carrier system to pass through axially (see Fig. 14) (see ¶ [0045] “coupler 86 is oriented circumferentially, such that tabs 102 are aligned with lateral portions 100 of retainer aperture 96, and the end of coupler 86 including tabs 102 is inserted through retainer aperture 96. Once coupler 86 is inserted into retainer aperture an amount sufficient for tabs 102 to clear raised surfaces 108, coupler 86 may be re-oriented circumferentially such that tabs 102 are circumferentially aligned with recessed surfaces 110 adjacent circular portions 98 of retainer aperture 96. Thereafter, tabs 102 may be moved axially against recessed surfaces 110 adjacent circular portion 98 of retainer aperture 96.”);
wherein the at least one filter element-associated retention/carrier part (104) comprises a tensile face (106) extending circumferentially and radially, wherein the tensile face (106) is located on a side of the at least one filter element-associated retention/carrier part (104) that is facing the second axial end (30) of the annular filter medium (50) (see ¶ [0044] “retainer barrier 104 includes an internal face 106 facing toward second end 30 of tubular element 26”), the second axial end (30) of the annular filter medium (50) is positioned at an opposite axial end of the annular filter medium (50) relative to the end disk (42) having the carrier ring (see Fig. 12, annotated below);
wherein the at least one filter element-associated retention/carrier part (104), viewed along an inner circumference of the carrier ring in a circumferential direction, has a rear side and a front side (see Fig. 14, read side and front side face opposing holes 100);
wherein the one or more through holes (96, 98, & 100) include a first through hole (100) adjacent to the rear side of the at least one filter element-associated retention/carrier part (104) (see Fig. 14) (see ¶ [0043] “as shown in FIG. 8, retainer element 34 may include a retainer aperture 96 configured to receive coupler 86. In the exemplary embodiment shown, retainer aperture 96 includes a circular portion 98 and at least one lateral portion 100 (e.g., two opposing lateral portions) extending radially outward from circular portion 98. As shown in FIG. 7, exemplary coupler 86 includes at least one tab 102 (e.g., two opposing tabs) extending from tubular body 94 in a direction orthogonal (e.g., perpendicular) to longitudinal axis B of tubular body 94. Tab 102 is configured to pass through one of lateral portions 100 of retainer aperture 96 as tubular body 94 passes partially though circular portion 98 of retainer aperture 96.”; and (see ¶ [0044] “In the exemplary embodiment shown, retainer element 34 includes a retainer barrier 104 defining retainer aperture 96”); and
wherein a space axially adjacent to the tensile face (106) is connected on the rear side (104 at 100) of the at least one filter element-associated retention/carrier part (104) to the first through hole (100) in a way suitable for guiding through the at least one filter housing-associated retention/carrier part (102) (see ¶ [0044] “retainer barrier 104 includes an internal face 106 facing toward second end 30 of tubular element 26”).

    PNG
    media_image1.png
    756
    891
    media_image1.png
    Greyscale
The valve seat (see Fig. 12, the vertical and horizontal surface of the end cap (22) at opening (44) reads on the claimed valve seat) is fully capable of performing the functional limitation(s) receiving “a bypass valve of the filter housing”; and “to receive a bypass valve of a filter housing (10) closing off the hollow interior (32) of the hollow filter element (16) when the filter element (16) is installed in the filter housing (10) (see ¶ [0059] “filter system 10 may include bypass valve 82, which may be configured to mitigate or prevent damage to a machine associated with the fluid system, for example, when filter media 50 of filter element 16 has captured sufficient contaminates to prevent fluid to flow through filter media 50 at a rate sufficient for operation of the machine. For example, exemplary bypass valve 82 disclosed herein may be configured such that when fluid pressure in first end 28 of tubular element 26 reaches a threshold pressure, valve poppet 40 moves from a first closed position to a second open position and provides flow communication between first end 28 of tubular element 26 and outlet port 23 of second housing 18.”; the bypass valve reads on the claim limitation because it works in the normally closed position; and ¶ [0059] “When filter media 50 provides sufficient resistance to flow between exterior surface 52 and tubular element apertures 54 to create the threshold pressure at first end 28 of tubular element 26, bypass valve 82 may open. This resistance to flow may occur when filter media 50 has collected a sufficient amount of contaminates (e.g., trapped particulates) to inhibit flow through filter media 50.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
ALLOTT  is silent as to where the carrier ring received into an interior of the coaxial through opening and extending through the coaxial though opening (44) of the end plate (22); and the carrier ring having a radially outer circumference arranged on an axially outer face of on the end plate (42).
However, NEUFELD teaches a carrier ring (114) received into an interior of the coaxial through opening and extending through the coaxial though opening of the end plate (40);
the carrier ring (114) having a radially outer circumference (92) arranged on an axially outer face of on the end plate (40) (see column 4, line(s) 27-30 “As shown in FIG. 7, a tube head 114 of center tube 28 includes a flange 92 which rests on a first end cap 40 of oil filter 26 when center tube 28 is inserted within oil filter 26 (shown in FIG. 3).”) in order to firmly seal the center tube against the end cap of the oil filter (see column 4, line(s) 50-53 “that when the oil filter assembly 20 is assembled, a bottom flange surface 120 of center tube 28 pushes down snugly against first end cap 40 of oil filter 26.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a carrier ring extending through the through hole of the end cap, and said carrier ring having a radially outer circumference arranged on an axially outer face of the end plate as taught by NEUFELD in the apparatus of ALLOTT in order to to firmly seal the center tube against the end cap of the oil filter. MPEP 2143.G.
Regarding claim(s) 2, the combination of ALLOTT and NEUFELD teaches the apparatus according to claim 28.
ALLOTT further teaches wherein the at least one filter element-associated retention/carrier part (104) on a side where the tensile face (106) is located comprises a limit stop (108) that delimits the tensile face (106) at the front side of the at least one filter element-associated retention/carrier part (104) (see ¶ [0044] “Exemplary retainer barrier 104 includes an internal face 106 facing toward second end 30 of tubular element 26, and exemplary internal face 106 includes four substantially sector-shaped raised surfaces 108 separated from one another by four substantially sector-shaped recessed surfaces 110.”).
Regarding claim(s) 3, the combination of ALLOTT and NEUFELD teaches the apparatus according to claim 28.
ALLOTT further teaches wherein the at least one filter element-associated retention/carrier device (see Figs. 12 & 14) comprises a free-running annular space configured to accommodate the at least one filter housing-associated retention/carrier part (102) (see Fig. 12, annotated above).
wherein the free-running annular space extends circumferentially contiguously relative to the virtual axis and is located, when viewed axially relative to the virtual axis from the end face of the hollow filter element (16) to be facing the first housing section (14), behind the at least one filter element-associated retention/carrier part (104) (see Figs. 9-12, annular space adjacent to tensile face (106)).
wherein the free-running annular space is connected to the one or more through holes (96, 98, & 100) of the at least one filter element-associated retention/carrier device (see Figs. 12 & 14) in a way suitable for guiding through the at least one filter housing-associated retention/carrier part (102) (see ¶ [0043] “as shown in FIG. 8, retainer element 34 may include a retainer aperture 96 configured to receive coupler 86. In the exemplary embodiment shown, retainer aperture 96 includes a circular portion 98 and at least one lateral portion 100 (e.g., two opposing lateral portions) extending radially outward from circular portion 98. As shown in FIG. 7, exemplary coupler 86 includes at least one tab 102 (e.g., two opposing tabs) extending from tubular body 94 in a direction orthogonal (e.g., perpendicular) to longitudinal axis B of tubular body 94. Tab 102 is configured to pass through one of lateral portions 100 of retainer aperture 96 as tubular body 94 passes partially though circular portion 98 of retainer aperture 96.”).
Regarding claim(s) 4, the combination of ALLOTT and NEUFELD teaches the apparatus according to claim 3.
ALLOTT further teaches wherein the one or more through holes (96, 98, & 100) include a second through hole adjacent to the front side of the at least one filter element-associated retention/carrier part (104) (see Fig. 6, annotated above), and
wherein the front side of the at least one filter element-associated retention/carrier part (104) comprises a free-running guide (182).
The “guide” is fully capable of performing the functional limitation(s) “guid[ing] the at least one filter housing-associated retention/carrier part (102) from the second through hole into and/or out of the free-running annular space”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. In the current case, the “right side” of the guide (182) is fully capable of guiding the filter housing-associated part to the space above the part 78 though the “right side” second hole.
Regarding claim(s) 5 & 6, the combination of ALLOTT and NEUFELD teaches the apparatus according to claim 28.
ALLOTT further teaches wherein the at least one filter element-associated retention/carrier device (see Figs. 12 & 14) and the at least one filter element-associated retention/carrier part (104) are arranged at least partially in an interior space (32) of the hollow filter element (16) so as to be accessible from the exterior of the hollow filter element (16) (see Fig. 12 & 14) .
Regarding claim(s) 13, the combination of ALLOTT and NEUFELD teaches the hollow filter element (16) according to claim 28.
ALLOTT further teaches wherein the retention/carrier system of which the at least one filter element-associated retention/carrier part (104) is a component is a bayonet-closure-type retention/carrier system (see Fig. 7, the housing-associated retaining device 86 is in the form a bayonet as claimed).
Regarding claim(s) 14, the combination of ALLOTT and NEUFELD teaches the hollow filter element (16) according to claim 28.
ALLOTT further teaches wherein at least two of the filter element-associated retention/carrier parts (104) are provided and arranged in an even or an uneven circumferential distribution relative to the virtual axis (“x”) (see Fig. 14).
Regarding claim(s) 15, the combination of ALLOTT and NEUFELD teaches the hollow filter element (16) according to claim 28.
ALLOTT wherein the at least one filter element-associated retention/carrier part (104) on a side facing axially away from the at least one tensile face (106) relative to the virtual axis is provided with a guide surface (see Fig. 14, top surface of barrier 104) configured to guide the at least one filter housing-associated retention/carrier part (102) (see ¶ [0044] “retainer element 34 is associated with (e.g., is part of) first end 28 of tubular element 26, as shown in FIG. 8. In the exemplary embodiment shown, retainer element 34 includes a retainer barrier 104 defining retainer aperture 96.”; and ¶ [0045] “according to the exemplary embodiment shown, coupler 86 is oriented circumferentially, such that tabs 102 are aligned with lateral portions 100 of retainer aperture 96, and the end of coupler 86 including tabs 102 is inserted through retainer aperture 96.”; because the top surface of the filter element-associated part 104 guides the filter housing-associated part 102 to the lateral portions 100 of the retainer aperture 96, then the top surface of 104 reads on the claim limitation of a “guide surface”).
Claim(s) 29 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20170209821 by ALLOTT et. al.; in further view of US Patent Application Publication No. 20150157968 by ARDES.
Regarding claim(s) 29, Roesgen teaches a fluid filter (see Title) comprising:
a filter housing (filter system 10 reads on the claimed housing) comprising at least a first housing section (14) and a second housing section (18) (see ¶ [0010] “a filter system may include a first housing configured to be coupled to a filter element (16). The filter system may also include a second housing including an inlet port, an outlet port, and a drain passage”);
wherein the first and the second housing section (14 & 18) are at least partly separable from one another for opening the filter housing (see ¶ [0028] “first housing 14 and second housing 18 are configured to be coupled to one another and contain filter element 16. For example, first housing 14 and second housing 18 may include complimentary threaded portions 19 configured to engage one another and secure first and second housings 14 and 18 to one another”);
a hollow filter element (16) that is exchangeably arranged in the filter housing (10) (see ¶ [0058] “filter element 16 may be replaced without significant (e.g., any) spillage of the fluid from filter system 10 during removal of filter element 16, thereby protecting the environment and resulting in ease of maintenance.”);
a retention/carrier system for retaining and/or carrying the at least one hollow filter element (16) in the first housing section (14) of the filter housing (10) at least during installation and/or removal of the hollow filter element (16) in or from the second housing section (18) of the filter housing (10) (see ¶ [0058] “the service technician is able to remove filter element 16 by holding first housing 14 as a result of first housing 14 being coupled to filter element 16.”);
wherein the hollow filter element (16) comprises:
an annular filter medium (50) surrounding a hollow interior (32) of the hollow filter element (16) (see ¶ [0009] “The filter element (16) may also include filter media around the tubular element and between the first and second end caps, with the filter media being configured to capture contaminates in fluid.”);
an end plate (42) arranged at a first end (28) face (45) of the hollow filter element (16) (see ¶ [0032] “Exemplary filter element 16 also includes a first end cap 42 associated with first end 28 of tubular element 26.”),
the end plate (42) arranged at, fixed onto and covering a first axial end (28) face of the annular filter medium (50) (see ¶ [0032] “First end cap 42 may define a first end cap opening 44 configured to provide flow communication through first end 28 of tubular element 26. For example, first end cap 42 may include an annular wall 45 orthogonal (e.g., perpendicular) with respect to longitudinal axis X of tubular element 26 and coupled to first end 28 of tubular element 26.”; and ¶ [0033] “Exemplary filter element 16 also includes filter media 50 provided around tubular element 26 and between first and second end caps 42 and 46.”),
the end plate (42) is ring-shaped (45) (see ¶ [0032] “first end cap 42 may include an annular wall 45 orthogonal (e.g., perpendicular) with respect to longitudinal axis X of tubular element 26 and coupled to first end 28 of tubular element 26.”) and
has a coaxial (see Fig. 12, axis “X”) through opening (44) which opens into the hollow interior (32) of the hollow filter element (16) (see ¶ [0032] “First end cap 42 may define a first end cap opening 44 configured to provide flow communication through first end 28 of tubular element 26. For example, first end cap 42 may include an annular wall 45 orthogonal (e.g., perpendicular) with respect to longitudinal axis X of tubular element 26 and coupled to first end 28 of tubular element 26. Annular wall 45 may define first end cap opening 44.”; and ¶ [0009] “the first end cap defines a first end cap opening configured to provide flow communication through the first end of the tubular element”);
a support tube (26) arranged in and extending through the hollow interior (32) of the hollow filter element (16) (see Fig. 12; and ¶ [0030] “filter element 16 includes a tubular element 26 extending along a longitudinal axis X between a first end 28 and a second end 30 and defining an internal space 32.”);
an axial end (28) of the support tube (26) having a carrier ring (see Fig. 12, annotated below) forming a valve seat (circumference of opening 44) (see Fig. 12);
the valve seat (circumference of opening 44) having an central opening (38) which opens into the hollow interior (32) of the hollow filter element (16);
at least one filter element-associated retention/carrier device (see Figs. 12 & 14) of a retention/carrier system, the at least one filter element-associated retention/carrier device (see Figs. 12 & 14) comprising:
the support tube (26) further comprising:
the carrier ring (Fig. 12, annotated below) is annular forming the valve seat (36) (see Fig. 12);
at least one filter element-associated retention/carrier part (104) each integrally formed with the support tube (26) (see ¶ [0044] “retainer element 34 is associated with (e.g., is part of) first end 28 of tubular element 26, as shown in FIG. 8.”; “is part of” reads on the claimed limitation of “integrally formed”),
the support tube and the at least one filter element-associated retention/carrier part (104) arranged within an interior of the support tube (26);
the at least one filter element-associated retention/carrier part (104) formed on a radially inner circumference of the carrier ring (see Fig. 12, annotated below) of the support tube (26);
the support tube (26) and the at least one filter element-associated retention/carrier part (104) arranged in the hollow interior (32) of the hollow filter element (16) (see Fig. 12),
the at least one filter element-associated retention/carrier part (104) projecting radially inwardly from the carrier ring (see Figs. 12, annotated below);
wherein the at least one filter element-associated retention/carrier part (104) extends circumferentially over at least a portion of the radially inner circumference of the carrier ring (see Fig. 12, annotated below) in the hollow interior (32) of the hollow filter element (16) (see Fig. 14);
wherein the hollow filter element (16) is configured to be joined with or separated from the first housing section (14) and/or the second housing section (18) by a rotational and/or insertion movement relative to a virtual axis, the virtual axis arranged concentric to the annular filter medium (50) and extending through the hollow interior (32) of the hollow filter element (16) from the first axial end (28) to a second axial end (30) of the annular filter medium (50) (see Fig. 11) (see ¶ [0044] “retainer barrier 104 includes an internal face 106 facing toward second end 30 of tubular element 26, and exemplary internal face 106 includes four substantially sector-shaped raised surfaces 108 separated from one another by four substantially sector-shaped recessed surfaces 110.”);
wherein the at least one filter element-associated retention/carrier device comprises, circumferentially adjacent to the at least one filter housing-associated retention/carrier part (102) relative to the virtual axis (axis “b”), one or more through holes (96, 98, & 100) extending circumferentially relative to the virtual axis (see Fig. 14) (see ¶ [0043] “exemplary coupler 86 includes at least one tab 102 (e.g., two opposing tabs) extending from tubular body 94 in a direction orthogonal (e.g., perpendicular) to longitudinal axis B of tubular body 94. Tab 102 is configured to pass through one of lateral portions 100 of retainer aperture 96 as tubular body 94 passes partially though circular portion 98 of retainer aperture 96.”);
wherein the retention/carrier system further comprises:
the coupler (86) coaxially fixed onto an interior surface of the first housing section (14) (see Fig. 11; see also ¶ [0047] “coupler 86 is coupled to first housing 14”);
the bypass valve (82) closing off the hollow interior (32) of the hollow filter element (16) when the filter element (16) is installed in the filter housing (10) (see ¶ [0059] “filter system 10 may include bypass valve 82, which may be configured to mitigate or prevent damage to a machine associated with the fluid system, for example, when filter media 50 of filter element 16 has captured sufficient contaminates to prevent fluid to flow through filter media 50 at a rate sufficient for operation of the machine. For example, exemplary bypass valve 82 disclosed herein may be configured such that when fluid pressure in first end 28 of tubular element 26 reaches a threshold pressure, valve poppet 40 moves from a first closed position to a second open position and provides flow communication between first end 28 of tubular element 26 and outlet port 23 of second housing 18.”; the bypass valve reads on the claim limitation because it works in the normally closed position)
at least one radial outward extending projection (44 & 45) fixed on a radially outer side of the coupler (86) (see ¶ [0043] “coupler 86 includes at least one tab 102 (e.g., two opposing tabs) extending from tubular body 94 in a direction orthogonal (e.g., perpendicular) to longitudinal axis B of tubular body 94.”);
wherein an at least one radial outward extending projection (102) is positioned to contact against at least one filter element-associated retention/carrier part (104) in the hollow interior (32) of the hollow filter element (16), to retain and mount the hollow filter element (16) onto the first housing section (14) by the rotational and/or insertion movement relative to a virtual axis (see ¶ [0043] “coupler 86 and retainer element 34 are configured such that first housing 14 may be coupled and uncoupled from filter element 16 by rotating coupler 86 and retainer element 34 relative to one another for less than a full turn.”).
ALLOTT is silent as to:
the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate, a carrier ring having a radially outer circumference arranged on an axially outer face of the end plate; the carrier ring projecting into the hollow interior of the hollow filter element through the coaxial through opening of the end plate; and
a bypass valve received by the against the valve seat (circumference of opening 44); and said bypass valve closing off the hollow interior of the hollow filter element.
Regarding where the carrier ring received into an interior of the coaxial through opening and extending through the coaxial through opening of the end plate, a carrier ring having a radially outer circumference arranged on an axially outer face of the end plate; the carrier ring projecting into the hollow interior of the hollow filter element through the coaxial through opening of the end plate; NEUFELD teaches a carrier ring (114) received into an interior of the coaxial through opening and extending through the coaxial though opening of the end plate (40);
the carrier ring (114) having a radially outer circumference (92) arranged on an axially outer face of on the end plate (40) (see column 4, line(s) 27-30 “As shown in FIG. 7, a tube head 114 of center tube 28 includes a flange 92 which rests on a first end cap 40 of oil filter 26 when center tube 28 is inserted within oil filter 26 (shown in FIG. 3).”) in order to firmly seal the center tube against the end cap of the oil filter (see column 4, line(s) 50-53 “that when the oil filter assembly 20 is assembled, a bottom flange surface 120 of center tube 28 pushes down snugly against first end cap 40 of oil filter 26.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a carrier ring extending through the through hole of the end cap, and said carrier ring having a radially outer circumference arranged on an axially outer face of the end plate as taught by NEUFELD in the apparatus of ALLOTT in order to firmly seal the center tube against the end cap of the oil filter. MPEP 2143.G.
Regarding, where a bypass valve received by the against the valve seat (circumference of opening 44); and said bypass valve closing off the hollow interior of the hollow filter element; ALLOTT further teaches where a coupler (86) comprising a housing (90) closing against the valve seat (circumference of opening 44).
As such, the combination of ALLOTT and NEUFELD differs from the claimed invention in that the coupler is not a bypass valve.
However, ARDES teaches a housing cover (11) comprising:
a bypass valve (4) comprising a bypass valve housing (40), the valve seat (36) is configured to receive the bypass valve (82) of the filter housing (10) for closing the central opening (38) of the valve seat (36) (see ¶ [0038] “bypass valve 82 includes valve poppet 40, which is configured move between a first position in which valve poppet 40 provides a fluid seal between valve poppet 40 and valve seat aperture 38 of valve seat member 36”); and
wherein an at least one radial outward extending projection (45) is disposed on the bypass valve housing (40) (see ¶ [0058] “FIG. 19 shows screw cover 11 with filter bypass valve 4 fixed thereon on the one hand, and filter insert 2 with support body 23 situated therein on the other hand, as separated individual parts. Second coupling elements 45 are situated on the outer circumference of valve housing 40. On the upper end of support body 23 second coupling elements 25 are visible, and on the lower end of support body 23 first coupling elements 24 are visible.”)
in order to connect and separate the filter housing and the filter element to each other (see ¶ [0019] “here a double configuration of cooperating coupling elements is provided in order on the one hand to connect the screw cover and the filter insert to one another and to separate them from one another, and on the other hand to connect the filter insert and the connecting pin to one another and to separate them from one another, in a simple manner as needed in each case”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the coupler of the combination of ALLOTT and NEUFELD with a Bypass valve as taught by ARDES, to yield the predictable results of preserving the flow of fluid should the filter media (50) clog (see ALLOTT ¶ [0059] “When filter media 50 provides sufficient resistance to flow between exterior surface 52 and tubular element apertures 54 to create the threshold pressure at first end 28 of tubular element 26, bypass valve 82 may open. This resistance to flow may occur when filter media 50 has collected a sufficient amount of contaminates (e.g., trapped particulates) to inhibit flow through filter media 50.”). MPEP 2143.A.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a bypass valve coaxially fixed onto an interior surface of the first housing section, the bypass valve configured to close against a valve seat of the hollow filter element, closing off a hollow interior of a hollow filter element when the hollow filter element is installed in the filter housing; and at least one radial outward extending projection (76) is disposed on the bypass valve as taught by ARDES in the apparatus of the combination of ALLOTT and NEUFELD in order to reduce mechanical damage to the individual parts of the apparatus (see ¶ [0010] “The present invention advantageously brings it about that the risks of mechanical damage that go along with a snap connection, in particular the breakage of parts of the connecting means, are reliably avoided, because according to the present invention the coupling elements are brought into and out of engagement relative to one another solely through rotation.”). MPEP 2143.G.
Still further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the hollow filter element of the combination of ALLOTT and NEUFELD with a bypass valve as taught by ARDES, to yield the predictable results of providing a bypassing valve to ensure that lubricant can exit the filter housing when the pressure of the fluid to be filtered is beyond the threshold pressure because of fouling of the hollow filter element. MPEP 2143.A.
Regarding claim(s) 23, The combination of ALLOTT/NEUFELD/ARDES teaches the filter according to claim 29.
Further, ARDES teaches a housing cover (11) comprising:
a bypass valve (4) comprising a bypass valve housing (40),
wherein an at least one radial outward extending projection (45) is disposed on the bypass valve housing (40) (see ¶ [0058] “FIG. 19 shows screw cover 11 with filter bypass valve 4 fixed thereon on the one hand, and filter insert 2 with support body 23 situated therein on the other hand, as separated individual parts. Second coupling elements 45 are situated on the outer circumference of valve housing 40. On the upper end of support body 23 second coupling elements 25 are visible, and on the lower end of support body 23 first coupling elements 24 are visible.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a bypass valve comprising a bypass valve housing, wherein the at least one radial outward extending projection is disposed on the bypass valve housing as taught by ARDES in the apparatus of the combination of ALLOTT/NEUFELD/ARDES in order to reduce mechanical damage to the individual parts of the apparatus (see ¶ [0010] “The present invention advantageously brings it about that the risks of mechanical damage that go along with a snap connection, in particular the breakage of parts of the connecting means, are reliably avoided, because according to the present invention the coupling elements are brought into and out of engagement relative to one another solely through rotation.”). MPEP 2143.G.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the hollow filter element of the combination of ALLOTT/NEUFELD/ARDES with a bypass valve as taught by ARDES, to yield the predictable results of providing a bypassing valve to ensure that lubricant can exit the filter housing when the pressure of the fluid to be filtered is beyond the threshold pressure because of fouling of the hollow filter element. MPEP 2143.A.
Regarding claim(s) 24, the combination of ALLOTT/NEUFELD/ARDES teaches the filter according to claim 23.
The combination of ALLOTT/NEUFELD/ARDES further teaches wherein the at least one radial outward extending projection (ALLOTT 102 and/or ARDES 45) is disposed on a radially outer face of the bypass valve housing (ALLOTT 94 and/or ARDES 40) (see ARDES ¶ [0058] FIG. 19 shows screw cover 11 with filter bypass valve 4 fixed thereon on the one hand, and filter insert 2 with support body 23 situated therein on the other hand, as separated individual parts. Second coupling elements 45 are situated on the outer circumference of valve housing 40. On the upper end of support body 23 second coupling elements 25 are visible, and on the lower end of support body 23 first coupling elements 24 are visible.”).
Response to Amendment
Applicants arguments (see amendment to the specification filed 3/24/2022) are convincing and the prior objections to the specification are withdrawn.
Applicant has canceled claims 8 & 26. As such, the prior objections are moot.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102, 103, 112(a), and 112(b) previously set forth.
New rejections under 35 U.S.C. § 112(a) & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicants arguments against the objection to the specification (see Remarks at pages 12-17 and Amendment to the specification, both filed 3/24/2022) have been fully considered and rare persuasive. The prior objections to the specification are withdrawn.
Applicant’s arguments filed 3/24/2022 with respect to the rejections under 35 USC § 102 and 103 have been fully considered but they are not persuasive. The arguments are based on newly presented limitations which have been addressed above under 103 as was necessitated by the most recent amendment.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773